Citation Nr: 0821720	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for depression.

4.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and March 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The November 2004 rating decision, in pertinent part, denied 
service connection for depression, a back condition, and 
hypertension; and, granted service connection for PTSD and 
assigned an initial 30 percent rating effective from May 4, 
2004.  The veteran disagreed with the denials of service 
connection as well as the initial 30 percent rating for the 
service-connected PTSD.  After the veteran's notice of 
disagreement (NOD) was received in June 2005, the RO issued a 
subsequent rating decision in August 2005 that increased the 
initial 30 percent rating to 50 percent for the service-
connected PTSD, effective from May 4, 2004.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The March 2006 rating decision denied entitlement to a TDIU.  

In a March 2007 rating decision, the RO increased the 10 
percent ratings assigned for the service-connected peripheral 
neuropathy of the right lower extremity and the left lower 
extremity to 20 percent each, and determined that the veteran 
had retinopathy as a complication of his service-connected 
diabetes mellitus, but found that the criteria for the 
assignment of a separate compensable rating for the 
retinopathy were not met.  Those decisions are not before the 
Board.

The veteran requested to appear for a Board hearing, but 
later withdrew that request.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a back 
disability.  

2.  The veteran's hypertension was not first shown during 
service or within the first post-service year, and it is not 
related to the service-connected diabetes mellitus.  

3.  The veteran has a diagnosis of depression that as likely 
as not began during service; however, the symptom of 
depression is already contemplated in the disability rating 
assigned for the service-connected PTSD.  

4.  Since the effective date of service connection, the 
service-connected PTSD has been productive of symptomatology 
that more nearly approximates occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, impaired memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

5.  Although the veteran reported occasional suicidal 
ideation, the medical evidence does not suggest that he has 
obsessional rituals that interfere with routine activities, 
illogical obscure or irrelevant speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, it may not be presumed to have been incurred 
therein, and it is not related to the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

3.  The criteria for a grant of service connection for 
depression have not been met, and the assignment of a 
separate compensable rating for depression (in addition to 
the disability rating already assigned for the service-
connected PTSD) is prohibited.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
4.14 (2007).

4.  The schedular criteria for the assignment of a rating in 
excess of 50 percent for the service-connected PTSD with 
depression have not been met since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, including Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Regarding the service connection claims, the RO provided the 
appellant pre-adjudication notice by letter dated in June 
2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The initial notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection; however none of the pending 
service connection claims are granted, so no new disability 
rating or effective date will be assigned as to those claims.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, a 
subsequent notice was sent to the veteran in October 2006 
that substantially complied with the holding in Dingess.  

Regarding the downstream issue of entitlement to a higher 
rating for the service-connected PTSD, the October 2006 
notice did not specifically comply with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

The veteran was notified that his claim of service connection 
for PTSD was awarded with an effective date of May 4, 2004, 
the date of his claim, and a 30 rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and the criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, in an August 2005 rating decision, the RO increased 
the initial disability rating for the service-connected PTSD 
to 50 percent, and listed the criteria necessary to warrant 
assignment of the next higher, 70 percent rating under the 
applicable diagnostic code.  The April 2006 statement of the 
case also provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected PTSD, as well as the general rating considerations 
and essentials of evaluative ratings.  Moreover, the record 
shows that the appellant was represented throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim for increase, and as such, that he had 
a meaningful opportunity to participate in the adjudication 
of his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was not afforded a VA examination of his back, such 
examination would prove futile as the veteran has presented 
no evidence of a current back disability.  The service 
medical records clearly show an in-service back injury; 
however, no post-service medical records show complaints, 
treatment or diagnosis of a back disability.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, there is no competent evidence 
of a current disability; thus, a VA examination is not 
necessary to satisfy VA's duty to assist the veteran in the 
development of his back claim.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a back disability, 
hypertension, and depression.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back Disability

The service medical records document a back injury during 
service on September 5, 1966 when the veteran was struck on 
the back by a log and sandbag bunker which collapsed in 
Vietnam.  Initial x-rays were interpreted as showing a 
possible fracture of the lumbar spine, and the veteran was 
placed on bed rest and was air evacuated to Okinawa the next 
day for further evaluation.  Physical examination on 
September 27, 1966 revealed mild tenderness in the upper 
lumbar area of the back without noticeable muscle spasms, 
diminished range of motion.  Additional x-rays confirmed that 
the veteran did not, in fact, have a fracture of his back.  
The veteran was started on general physical therapy for 
rehabilitation, and within a week was doing well and 
requested to be discharged back to duty as soon as possible.  
The final diagnosis was contusion of the low back region.  
Service medical records from November 1966 show that the 
veteran still had back pain.  On November 1, 1966 the veteran 
had full motion of the spine and straight leg raising was 
negative.  The spinous process was tender at L2-3.  X-rays 
were negative.   On November 10, 1966 the impression was 
chronic lumbo-sacral sprain.  Physical examination revealed 
tenderness of sacral-spinous muscle group and none of 
vertebral column.  Range of flexion of the spine was mildly 
limited.  On November 19, 1966 the veteran still had pain in 
the lumbar area.  He was tender over the interspinous and 
spinous process.  No muscle spasm was noted.  One entry 
indicates limited range of motion, and another entry on the 
same day shows full range of motion of the lumbar spine.  The 
impression was resolving lumbar strain.  Examination upon 
discharge was negative for any complaints of back pain, 
findings or diagnosis of a back disability.

Based on the foregoing, it is clear that the veteran injured 
his back in September 1966, and that he still had back pain 
in November 1966.  Significantly, however, there is no 
evidence in the claims file that the veteran has a current 
back disability.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of a back disability for 
which service connection may be established.  

The preponderance of the evidence is against the claim of 
service connection for a back disability; there is no doubt 
to be resolved; and service connection for a back disability 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hypertension

The veteran maintains that his hypertension is related to the 
service-connected diabetes.  

The service medical records are negative for findings, 
complaints or diagnosis of hypertension.  Consistently high 
blood pressure readings were not shown during service, or 
within a year following discharge from service.  

Post-service medical records show a diagnosis of 
hypertension.  At VA examination in August 2004, the veteran 
reported that his diabetes had existed for 4 months, and his 
hypertension had existed for 13 years.  The veteran's blood 
pressure was controlled by Lisinopril.  The examiner 
indicated that, "The high blood pressure is not a 
complication of diabetes because of no association."  The 
examiner further indicated that the veteran did not have a 
non-diabetic condition that was aggravated by the diabetes.  

There is no contradictory medical opinion.  Although the 
veteran believes that the hypertension and the diabetes are 
related, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion when the determinative issue involves a question of 
medical diagnosis or causation,.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.  See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  


Hypertension was first diagnosed many years after discharge 
from service, and the competent medical evidence of record 
shows that the hypertension is unrelated to the service-
connected diabetes mellitus.  The preponderance of the 
evidence is against the claim of service connection for 
hypertension, on a direct basis and a secondary basis; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Depression

The veteran maintains that his depressive disorder was 
incurred in service.  Significantly, it has already been 
established that the veteran's current PTSD was incurred as a 
result of active service in Vietnam.  Moreover, it is 
conceded that the veteran's depressive disorder also had its 
onset during service.  That notwithstanding, a separate grant 
of service connection and/or a separate rating for depression 
is prohibited.  38 C.F.R. § 4.14.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Regarding the veteran's psychiatric disability as a whole, 
the 50 percent rating assigned for the service-connected 
PTSD, in essence, subsumes the rating for depression.  In 
other words, depression is a symptom listed under the General 
Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, and 
it is considered in rating all service-connected psychiatric 
disabilities.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology, 
depression in this case, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).   There is no evidence of separate and distinct 
manifestations that could be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The veteran's 
depression, whether or not it is related to the PTSD, is 
already contemplated for in the PTSD rating and a separate 
compensable rating for depression is not warranted.  

III.  Increased Rating-PTSD

The veteran seeks a rating in excess of 50 percent for the 
service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130 Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 50 percent rating is assigned when the medical 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher, 70 percent, evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The veteran's initial claim of service connection for PTSD 
was received at the RO in May 2004.  VA outpatient mental 
health daily notes from June 2004 reveal that the veteran was 
not sleeping well.  Mental status examination revealed that 
the veteran was alert, oriented, and had a clear sensorium.  
The veteran's mood was reportedly "good" and affect was 
congruent with mood.  The veteran was neither psychotic nor 
manic.  There was no suicidal or homicidal ideation.  The 
impression was rule out (r/o) alcohol dependence, r/o alcohol 
abuse, r/o depression nos (not otherwise specified) and r/o 
PTSD.  

An August 2004 VA psychiatric evaluation indicated that the 
veteran had been married for 33+ years.  The veteran reported 
that he has had trouble with sleep since returning from 
Vietnam.  The veteran reported severe nightmares, flashbacks, 
insomnia, irritability, exaggerated startle response, and 
depression.  The veteran reported low energy, no sex drive, 
no companionship, being isolative, paranoid, and angry.  The 
veteran was an alcoholic.  

On examination, the veteran had poorly groomed hair.  He was 
dressed casually, but disheveled.  He had tremors.  He was 
anxious, depressed, moody, and irritable.  He reportedly 
heard voices telling him to get up.  He had good eye contact, 
and his speech was fluent and spontaneous.  He appeared very 
sad and tearful.  He was alert and oriented times three.  
Attention span was decreased.  He had no delusions, no 
obsessions and no compulsions.  He was not psychotic and had 
no symptoms of psychosis.  He was very depressed.  He had 
nightmares, flashbacks, low energy, no sex drive and no sex 
capacity.  He was cooperative.  Fund of knowledge was 
average.  Intelligence was average.  Thought process was 
logical and goal directed without circumstantiality or 
tangentiality.  Insight into his problems was okay, but not 
real good.  The veteran had no history of tardive dyskinesia 
and no abnormal movements.  He reported no active suicidal or 
homicidal ideations or plans, but did report thoughts of 
hopelessness and helplessness.  The diagnosis was PTSD, 
severe, due to the Vietnam War with mild psychotic symptoms; 
alcohol dependence; mild cognitive disorder, most likely from 
drinking over the years, and depression.  Current GAF was 48-
50.  

An August 2004 VA Outpatient Clinic Mental Health Daily Note, 
dated approximately two weeks after the above examination 
report, indicated that the veteran complained of depression, 
anxiety and memories from Vietnam.  He reportedly had 
suicidal thoughts after talking to a friend from Vietnam; 
however, he controlled the thoughts and they had not 
returned.  The veteran was alert, well-oriented and 
organized.  He was cooperative and his affect was 
appropriate.  Mood was depressed and anxious.  The veteran 
was not psychotic and denied having current suicidal or 
homicidal thoughts.  Impression was depression, anxiety, and 
alcohol abuse.  

Another August 2004 Clinic note reveals that the veteran had 
suicidal thoughts, but has never acted on them.  He has 
thought about using a gun, usually while drinking beer, which 
he did with his veteran buddies about twice per week.  The 
veteran agreed that he needed to cut back on alcohol and the 
examiner determined that the veteran had no intent of killing 
himself at that time, particularly given his future concerns.  

A September 2004 VA Outpatient Clinic Mental Health Daily 
Note reveals that the veteran was improving with medications.  
He was not depressed or anxious.  He was alert, calm and did 
not look sad.  Association was good and the veteran was 
oriented.  Impression was dysthymia, anxiety, and alcohol 
abuse.  GAF was 60.  

An October 2004 VA Outpatient Clinic Mental Health Initial 
Evaluation Note revealed that the veteran felt more calm and 
less depressed and suicidal since he began taking 
psychotropic medications.  He reported, "I am more at ease 
with myself."  The veteran and his spouse were separated.  
He socialized with family and friends, particularly other 
Marine Corp veterans.  The veteran enjoyed taking care of his 
pets, repairing vehicles, and working around the house.  The 
veteran was alert and well-oriented in all spheres.  Sleep 
was within normal limits with medication.  Appetite was 
within normal limits, but energy level was low and the 
veteran explained that he felt "burned out."  Activity 
level was within normal limits.  Speech was coherent and 
relevant.  The veteran denied current suicidal and/or 
homicidal ideation.  Thought processes were logical clear and 
goal-directed.  The veteran denied psychotic symptoms and 
none were noted.  The veteran had a poor memory for dates and 
time frames.  Affect was spontaneous and appropriate.  Mood 
was mildly depressed, angry and irritable.  Insight was 
minimal and judgment was adequate.  The diagnosis was 
depressive disorder nos and alcohol abuse.  Global Assessment 
of Functioning (GAF) was 65.  

An April 2005 VA Outpatient Clinic Mental Health Daily Note 
indicated that the veteran was no longer sleepy in the 
mornings and no longer depressed since starting remeron.  The 
veteran was alert, calm, euthymic, had good association, and 
was oriented.  The impression was depression, PTSD and 
alcohol abuse.  GAF score was 60.  

A VA January 2006 depression screening was normal.  The 
veteran did not report loss of interest or pleasure in things 
usually enjoyed, and he was not feeling down, depressed or 
hopeless.  

Based on the foregoing, it appears that the veteran is 
functioning pretty well.  He has friends, he enjoys various 
activities, and his affect is generally appropriate.  
Although it is evident that the veteran has times where his 
depression and anxiety are more prominent than other times, 
overall the veteran's depression and other PTSD symptoms are 
not shown to be more than moderate in degree.  As such, a 
rating in excess of 50 percent for the service-connected PTSD 
is not warranted.  

The VA examination in August 2004 reveals a slightly more 
severe disability picture than do the Clinic notes; however, 
the findings on VA examination are significantly inconsistent 
with the numerous VA clinic notes, which show his average 
daily functioning.  For example, the VA examination report 
mentions that the veteran is alone with no companionship; 
however, the veteran reported in the clinic notes that he 
spends time with his buddies at least twice per week.  Also, 
the veteran reported at the VA examination that he heard a 
voice telling him to get up; but, none of the VA clinic notes 
suggest that the veteran has auditory hallucinations, and 
more importantly, the clinic notes consistently show that the 
veteran is not psychotic.  

Additionally, the veteran's mild cognitive disorder has been 
attributed to his alcohol abuse, not his PTSD.  

The GAF score range of 40-65 also supports the criteria for a 
50 percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a Global Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Although the 
GAF range of 41-50 dips down into more severe symptoms, the 
veteran was only labeled with one GAF score of 40, which was 
inconsistent with the symptoms noted on that examination 
report; and, one GAF score of 48.  The remaining GAF scores 
noted in the record are in the upper 50's to mid 60's.  The 
GAF score is but one of many criteria in evaluating the 
severity of the veteran's PTSD.  Overall, the veteran's PTSD 
was noted to be moderate to severe and the PTSD 
symptomatology does not rise to a level commensurate with the 
assignment of a higher, 70 percent evaluation.

The veteran does not tend to have suicidal ideation; and 
there are no reported obsessional rituals which interfere 
with routine activities.  Speech is never intermittently 
illogical, obscure, or irrelevant.  Although depression and 
sadness are certainly noted in the record, the evidence does 
not show near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  There is no impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of hygiene.  Although there may be 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); the veteran is definitely able 
to establish and maintain effective relationships.  As such, 
the criteria for the assignment of a higher, 70 percent 
rating are not more nearly approximated in this case.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 50 percent.  
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.
ORDER

Service connection for a back disability is denied.  

Service connection for hypertension, to include as secondary 
to diabetes is denied.  

Service connection for depression is denied.  

An initial rating in excess of 50 percent for the service-
connected PTSD with depression is denied.


REMAND

The veteran asserts that he is unable to work due to his 
service-connected disabilities.  

The veteran's service-connected disabilities include PTSD 
rated as 50 percent disabling, diabetes mellitus with 
nephropathy and mild retinopathy, rated as 20 percent 
disabling; and peripheral neuropathy of the right and left 
lower extremities, each extremity rated as 20 percent 
disabling.  The total combined disability rating is 80 
percent.  The veteran has not yet been afforded a VA 
examination to determine the effect of his service-connected 
disabilities on his employability.  

A VA examination is necessary before a decision on the merits 
of the TDIU claim can be made.  

Notably, an August 2006 memorandum from a VA doctor indicated 
that the veteran was unable to drive due to his disability 
related to nerve damage and retinopathy which has limited his 
vision.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of all 
of his service-connected disabilities on 
his employability.  The examiner should 
opine as to whether the veteran's service-
connected disabilities alone, without 
consideration of his non-service-connected 
disabilities and age, render him unable to 
secure or follow a substantially gainful 
occupation, taking into account his 
education and employment background.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


